Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-20 are objected to because of the following informalities:  Please correct the spacing of the words throughout the claims, for example, claim 1, lines 14-15, the words are all jumbled together and read like this: inasectionalviewwhenviewedinthelongitudinaldirection, inacasewhereavirtuallineconnectingafirstintersection.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-10, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2003104140 to Marujun Co. Ltd. (Hereafter Marujun) in view of US 8,985,651 to Honda et al.
Re Claim 1, Marujun discloses a reinforcement member (11, K) for a vehicle, comprising: a cylindrical body section (figure 4 and 5) having a continuously closed cross section intersecting with a longitudinal direction, wherein the cylindrical body section has a first surface (K4) located inside a vehicle when mounted on the vehicle, a second surface (K3) separated from and facing the first surface, and a third surface (K1, K2) connecting the first surface and the second surface to each other, the third surface has a fourth surface extending away from the second surface, and a fifth surface connecting the fourth surface and the first surface to each other, in a sectional view when viewed in the longitudinal direction (see paragraph [0021-0028], Marujun discusses the K1 and K2 may vary along the length).
Marujun fails to specifically disclose in a case where a virtual line connecting a first  intersection portion where the first surface and the third surface intersect with each other and a second intersection portion where the second surface and the third surface intersect with each other is set, a third intersection portion where the fourth surface and the fifth surface intersect with each other protrudes outward with respect to the virtual line, and the cylindrical body section has a changing portion where a position of the third intersection portion in a mutually facing direction of the first surface and the second surface is changed.  
Honda et al teaches (figure 4A and 4B) third surface (13, 14) height (h) changes along the length of the bumper beam and therefore in a case where a virtual line connecting a first intersection portion where the first surface and the third surface intersect with each other and a second intersection portion where the second surface and the third surface intersect with each other is set, a third intersection portion where the fourth surface and the fifth surface intersect with each other protrudes outward with respect to the virtual line, and the cylindrical body section has a changing portion where a position of the third intersection portion in a mutually facing direction of the first surface and the second surface is changed. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the current invention to change the third surface along the length of the beam to change the deformation along the beam. 
Re Claim 2, Marujun as modified discloses wherein as the changing portion, the cylindrical body section has a first changing portion where the position of the third intersection portion is changed from the first surface side to the second surface side, toward one side in the longitudinal direction, and a second changing portion where the position of the third intersection portion is changed from the second surface Side to the first surface side, toward the one side in the longitudinal direction (from the center of the beam in the longitudinal direction to the outer edges).
Re Claim 4, Marujun as modified discloses wherein between the first changing portion (center of beam) and the second changing portion (outer edges), the cylindrical body section has a non-changing portion (the entire center section of K) where the position of the third intersection portion is constant along the longitudinal direction.
Re Claim 5, Marujun as modified discloses wherein the first surface has a substantially flat plate shape, and each of the first surface and the second surface is formed to draw a substantially arc shape (see figure 4 and 5).
	Re Claim 6, Marujun as modified discloses wherein in a transverse direction perpendicular to the longitudinal direction, a width of the second surface is larger than a width of the first surface (see surfaces K3 and K4).
	Re Claim 7, Marujun as modified discloses a groove (1c) but fails to disclose wherein the second surface is provided with a plurality of grooves which are separated from each other, the groove is a portion extending along the longitudinal direction, and recessed toward the first surface from the second surface, and across section intersecting with the longitudinal direction of the groove has a substantially trapezoidal shape, but it would have been obvious to one with ordinary skill in the art to provide more than one groove to change the deformation.
Re Claim 8, Marujun as modified discloses wherein the groove (1c) has a bottom surface and two side surfaces, and one side surface is an inclined surface inclined to be closer to the other side surface as the one side surface is closer to the bottom surface (see figure 4).
Re Claim 9, Marujun as modified discloses wherein a depth of the groove is approximately 5% to 25% of a distance between the first surface and the second surface in the facing direction (see figure 4).
	Re Claim 10, Marujun as modified discloses wherein a width of the groove is approximately 10% to 30% of a width of the second surface (again see figure 4).
	Re Claim 15, Marujun as modified discloses wherein each of the fourth surface and the fifth surface has a substantially flat plate shape (see figure 4 and 5).
	Re Claim 16, Marujun as modified discloses wherein a length of the fourth surface (tapered portion of K1 or K2) in the facing direction is approximately 20% to 80% of a distance between the first surface and the second surface (see fig 4 and 5).
	Re Claim 17, Marujun as modified discloses wherein an angle formed between the fourth surface and the second surface is approximately 85° to 90° (see figure 4 and 5).
	Re Claim 18, Marujun as modified discloses wherein a thickness of the cylindrical body section is approximately 1.0 mm to 2.3 mm (see thickness of body K).
	Re Claim 19, Marujun discloses a method for manufacturing the reinforcement member for a vehicle, the method comprising: preparing a metal pipe between a first die and a second die; forming a space for molding the cylindrical body section between the first die and the second die by moving at least one of the first die and the second die in a direction in which the dies join to each other; and molding the cylindrical body section in the space by supplying gas into the metal pipe which is heated (hydroforming).

Allowable Subject Matter
Claims 3 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA ANN BONIFAZI/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612